         

Exhibit 10.5
AMENDMENT NO. 2
TO THE NACCO MATERIALS HANDLING GROUP, INC.
UNFUNDED BENEFIT PLAN
(As Amended and Restated Effective as of April 24, 2009)
     NACCO Materials Handling Group, Inc. hereby adopts this Amendment No. 2 to
the NACCO Materials Handling Group, Inc. Unfunded Benefit Plan (As Amended and
Restated Effective as of April 24, 2009) (the “Plan”), to be effective as of
February 9, 2010. Words used herein with initial capital letters which are
defined in the Plan are used herein as so defined.
Section 1
     Section 11.4 of the Plan is hereby amended by adding the following new
Subsection (d) to the end thereof, to read as follows:
     “(d) Notwithstanding the foregoing, or any other provision of the Plan to
the contrary, NACCO Industries, Inc. shall be responsible for the payment of the
amounts described in Section 7.1(a)(Y) that were credited to Participant’s
Accounts for the 2009 Plan Year. In furtherance thereof, but without limiting
the foregoing, NACCO Industries, Inc. shall not be responsible for the payment
of any other Excess Retirement Benefits under the Plan.”
EXECUTED this 9th day of February, 2010.

            NACCO MATERIALS HANDLING GROUP, INC.
      By:   /s/ Charles A. Bittenbender         Charles A. Bittenbender       
Title:   Vice President, General Counsel and Secretary      

NACCO Industries, Inc. agrees to the terms of this Amendment No. 2.
EXECUTED this 9th day of February, 2010.

            NACCO INDUSTRIES, INC.
      By:   /s/ Charles A. Bittenbender         Charles A. Bittenbender       
Title:   Vice President, General Counsel and Secretary      

1